Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election of Claims 1-8 and 14-20  (Invention I) without traverse in the reply filed on 9/30/2022 is acknowledged. 
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
“A method, comprising: determining, by the computer processor, time-derivative pressure data based on pressure data regarding a pump system that is performing a hydraulic stimulation operation in a geological region; determining, by the computer processor, a moving average value based on the time- derivative pressure data and a predetermined time window; determining, by the computer processor, a flow rate adjustment for the pump system based on the moving average value, an update interval for adjusting flow rates, and one or more predetermined flow rate rules, wherein a size of the predetermined time window is different from the update interval; and transmitting, by the computer processor and based on the flow rate adjustment, a command to the pump system that changes a flow rate within the hydraulic stimulation operation.”
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the groupings of subject matter when recited as such in a claim limitation that falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.  
Similar limitations comprise the abstract ideas of Claim 14.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: a computer processor; (obtained) pressure data regarding a pump system that is performing a hydraulic stimulation operation; transmitting, by the computer processor and based on the flow rate adjustment, and transmitting a command to the pump system that changes a flow rate within the hydraulic stimulation operation;
In Claim 14: a pump system comprising a displacement pump; a plurality of sensors coupled to the pump system, wherein the plurality of sensors determine pressure data regarding a hydraulic stimulation operation; and a hydraulic stimulation manager comprising a computer processor, wherein the hydraulic stimulation manager is coupled to the pump system; transmitting, based on the flow rate adjustment, a command to the pump system that changes a flow rate within the hydraulic stimulation operation. 
The additional element in the claims such as a computer processor is generally recited and, therefore, is not qualified as a particular machine.  
Pump system that is performing a hydraulic stimulation operation (Claim 1) or hydraulic stimulation manager is coupled to the pump system (Claim 14) are generically-recited field of use limitations that are not meaningful to indicate a practical application. The limitations that generically recite obtained pressure data (Claim 1) or a plurality of sensors coupled to the pump system, wherein the plurality of sensors determine pressure data (Claim 14) represent mere data gathering of insignificant extra-solution activity to the judicial exception.  According to the October update on 2019 such steps are “performed in order to gather data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application”. A step of transmitting a command to the pump system that changes a flow rate within the hydraulic stimulation operation (Claims 1 and 14) is recited in generality and is not meaningful.
Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis) because these additional elements/steps are well-understood and conventional in the relevant art based on the prior art of record. 
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-8 and 15-20 provide additional features/steps which are either part of an expanded abstract idea of the independent claims (additionally comprising mathematical relationship and mental steps such as Claims 3-7 and 15-20) or additional elements recited in generality and representing insignificant extra-solution activity that is well-understood and conventional in the relevant art (Claim 2-sensor coupling, Claim 6-using GUI to present adjustments and transmitting a command, Claim 8-performing hydraulic fracturing). Therefore, these claims are also not eligible without additional elements that reflect a practical application and qualified for significantly more for substantially similar reasons as discussed with regards to Claim 1.

The Prior Art of Record
The following references are considered to be the closest prior art to the claimed invention:
Youli Quan et al. (US 2022/0186605) discloses a method, comprising: determining, by the computer processor (one or more processors 1504 [0107]), time-derivative pressure data based on pressure data (FIG. 2 shows … pressure time derivative data (dx/dt) [0040]) regarding a pump system that is performing a hydraulic stimulation operation in a geological region (During pumping, typical measurements made at the surface include fluid flow rate, proppant and chemical concentrations, and pressure. Such measurements may be digitally sampled to provide “pumping data” [0005]; fracturing region [0043]); adjusting flow rates for the pump system (the operator may choose to adjust additional parameters, including but not limited to … fluid pumping rate [0098]; Fractures are created by injection of high pressure fluids, with carefully controlled injection rates [0005]).  
Quan also disclose using predetermined (flow rate) rules (changes in pump rate or valve position should be of such nature as to induce tube waves in the well, e.g., by causing the change in pump rate and/or valve position to be sufficiently rapid so as to induce water hammer [0054]; a system can be designed to learn and perform mitigation and monitoring activities automatically and autonomously—either based on simple rules or based on machine learning [0100]).
Quan also discloses the relationship between the required flow rate and pressure (Operational problems such as difficulties delivering fluid at the required pumping rate) can be revealed by sudden and unexpected increases pressure [0007]). 
Quan discloses transmitting, by the computer processor and based on the flow rate adjustment, a status alert, an advice on mitigation, and perform mitigation steps (“command to the pump system that changes a flow rate within the hydraulic stimulation operation”) (Fig. 10; [0096-0098]).

Mehti Mazrooee (US 2020/0256177) discloses determining, by the computer processor, a flow rate adjustment for the pump system based on the pressure data, an update interval for adjusting flow rates, and one or more predetermined flow rate rules (the master controller 144 to increase the flow rate to a new target flow rate (e.g., time T.sub.3, T.sub.5, or T.sub.7) may be adjusted based on the time elapsed between issuing the prior command signal and reaching the previous maximum pressure [0035]; Fig. 5; the fracturing control system 134 may operate according to a set of rules [0058] Another rule that may be applied (programmed) to the fracturing control system 134 may be that the time (ΔT.sub.Eval) required to evaluate a decrease in pressure or the slope of the pressure-time curve 200b (FIG. 2) must be less than or equal to the minimum holding time (T.sub.Wait) before the slope of the pressure-time curve 200b is evaluated and a subsequent flow rate step increase is performed [0059]; Yet another rule that may be applied (programmed) to the fracturing control system 134 may be that the pump rate allocation logic will first engage all the pumps 302a-n (FIG. 3) sequentially as required by flow rate needs [0060]).

Elias Pirayesh et al., “A New Method To Interpret Fracturing Pressure—Application to Frac Pack”, SPE Annual Technical Conference and Exhibition, New Orleans, 30 September–2 October 2013, submitted in IDS dated 8/19/2022 discloses determining, by the computer processor, time-derivative pressure data (p.508) based on pressure data regarding a pump system that is performing a hydraulic stimulation operation in a geological region (p.508); determining, by the computer processor (Fig. 3), an average value based on the time-derivative pressure data and a predetermined time window (Fig. 4, p.512; Fig.12); determining, by the computer processor, a flow rate adjustment for the pump system based on the average value, an update interval for adjusting flow rates, and one or more predetermined flow rate rules (p.512), wherein a size of the predetermined time window is different from the update interval; and transmitting, a command to the pump system that changes a flow rate within the hydraulic stimulation operation.

Brindesh Dhruva et al. (US 2005/0039527) discloses determining formation fluid pressure in earth formation surrounding a borehole, using a downhole probe coupled to a pretest piston pump. Dhruba teaches using finite moving average algorithm on the measured tool pressure and its derivatives and controlling the pump. 

Martinus Bogaerts et al. (WO 2017106021) discloses simulating a cementing operation including pumping sequences for selectively pumping drilling fluid and cement into the wellbore, wherein pumping is controlled to vary flow via pressure sensors (gauges) at various locations and adjusting pumping flow rates based on the simulation.

Examiner Note with Regards to Prior Art of Record
Claims 1-8 and 14-20 are distinguished over prior art of record based on the reasons below.   

	In regards to Claims 1 and 14, the claims differ from the closest prior art, Quan, Mazrooee, Pirayesh, and Dhruva, either singularly or in combination, because they fail to anticipate or render obvious determining, by the computer processor, a moving average value based on the time-derivative pressure data and a predetermined time window, in combination with all other limitations in the claim as claimed and defined by applicant.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Michael T. Pelletier et al. (US 2020/0256177) discloses a plurality of downhole sensors disposed in the frac plug and casing.
Stephen Buerger et al. (US 10900343) discloses reinforcement learning used in a control system to enable autonomous drilling.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863